UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



ABU WA'EL (JIHAD) DHIAB,

              Petitioner,

      v.                                                  Civil Action No. 05-1457 (GK)

BARACK H. OBAMA, et al.


              Respondents.


                                                 ORDER

      On May 21, 2014, a Status Conference was held in this case

relating to Petitioner's Emergency Motion For Order Compelling

Preservation of Evidence and Limited Discovery                                 [ Dkt.   No.        217] .

Upon consideration of the Motion, the Opposition [Dkt. No. 219],

the   Reply        [Dkt.      No.        220],      the     representations       made        at     the

conference, and the entire record herein, it is

      ORDERED,         that         Petitioner's            Emergency        Motion     For        Order

Compelling Preservation of Evidence and Limited Discovery [Dkt.

No.   217]    is     granted          in     part     and    denied     in    part;     and    it     is

further

      ORDERED,        that        the        Government       shall    produce        Petitioner's

medical      records       from April            9,    2013    to     December    31,    2013,        no

later than     pu/Vl.f2. /,cJ·. rJ., 0/,f;
                             ./      {
                                             and it is further
       ORDERED,   that   the    Government         shall produce            all videotapes

made between April       9,    2013,       and February 19,            2014,      that record

both    Petitioner's      Forcible          Cell     Extraction             and    subsequent

enteral feeding no later than fk-</1'~ [3 '!ZfJlf; and it is further
                                       /             7      I

       ORDERED,   that   the      Government         will       file    a     list 1      of    all

current     Standard          Operating        Procedures/Protocols                    directly

addressing enteral feeding and/or the use of a

at   Guantanamo

further
                   Bay   no     later       than    ro           /
                                                                            restraint chair

                                                                     .Jo!'( ;      and     it    is



       ORDERED,   that   the     Government          will       keep    the       Court    fully

apprised as to Petitioner's medical condition; and it is further

        that
       ORDERED,a   status conference is  scheduled  for
       ~/0?(rc'YI-1r
~~~2ofy to address any outstanding discovery issues and
set a date for a Motion Hearing.



                                                    /s/     ~~ ~ ~
                                                            (?_ 7 /---&7~&-.
                                                   Gladys Ke~                   ~
May~' 2014
                                                   United States District Judge



Copies to: attorneys on record via ECF




1
  This list will be filed on the docket. To the extent that this
conflicts with instructions given in today's status conference,
this Order prevails.
                               -2-